Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 06-1825

                      FRANK IGWEBUIKE ENWONWU,

                        Petitioner, Appellant,

                                      v.

                      UNITED STATES OF AMERICA,

                         Respondent, Appellee.


         ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

           [Hon. Joseph L. Tauro, U.S. District Judge]


                                   Before

          Torruella, Lynch, and Howard, Circuit Judges.


     Frank Igwebuike Enwonwu, on brief pro se.
     Dana Gershengorn, Assistant United States Attorney, and
Michael J. Sullivan, United States Attorney, on Motion for Summary
Disposition.




                           September 26, 2006
           Per Curiam. Frank I. Enwonwu, an alien who was convicted

of drug trafficking in 1986 and faces deportation on that ground,1

sought relief from that conviction by petitioning for a writ of

coram nobis.2    On the government's motion, the district court

denied the petition, and Enwonwu has appealed that denial to this

court.    After Enwonwu filed his appellate brief, the government

moved for summary affirmance under 1st Cir. R. 27(c).                For the

reasons   detailed   below,    we   grant   that   motion   and   affirm   the

district court's judgment.

           Since the district court did not set forth its reasons

for denying the petition, "we may affirm based on any dispositive

issue that is both readily evident and sufficiently supported by

the record."    In re Pub. Offering PLE Antitrust Litig., 427 F.3d

49, 52 (1st Cir. 2005).       We by-pass the threshold argument raised

by the government concerning the timeliness of the petition, which

turns on disputed facts not resolved by the district court, and

proceed to consider whether the petition states a claim for coram

nobis relief.    To the extent that the district court denied the



     1
      For background on the deportation proceedings, see Enwonwu v.
Gonzales, 438 F.3d 22 (1st Cir. 2006). Those proceedings are still
ongoing as a result of this court's remand of Enwonwu's claim for
relief under the Convention Against Torture to the Board of
Immigration Appeals for further consideration. Id. at 35.
     2
      Alternatively, Enwonwu sought relief under Fed. R. Civ. P.
60(b), which applies only to civil cases, Fed. R. Civ. P. 1, and
therefore cannot serve as a means of seeking relief from a criminal
conviction.

                                     -2-
petition on that ground, our review of that denial is de novo.

United States v. Sawyer, 239 F.3d 31, 35 (1st Cir. 2001).

            Assuming, without deciding, that coram nobis relief is

available to correct legal, as opposed to factual, errors, see id.

at 38 (citing Supreme Court dicta to the contrary but finding it

unnecessary to decide that issue), this "'extraordinary remedy'

[is] allowed 'only under circumstances compelling such action to

achieve justice,'" id. (quoting United States v. Morgan, 346 U.S.

502, 511 (1954)).         Indeed, given the other statutory remedies

available in criminal cases, the Supreme Court found it "difficult

to conceive of a situation in a federal criminal case today where

[a   writ   of   coram   nobis]   would   be    necessary   or    appropriate."

Carlisle v. United States, 517 U.S. 416, 429 (1996).               Accordingly,

to invoke the writ to vacate a conviction based on a guilty plea,

as Enwonwu seeks to do here, the petitioner must "demonstrat[e]

that an error of 'the most fundamental character,' relevant to the

plea decision, occurred."         Hager v. United States, 993 F.2d 4, 5

(1st Cir. 1993) (quoting Morgan, 346 U.S. at 512).

            Here, the only error Enwonwu relies upon is the purported

ineffectiveness of his trial counsel.           This run-of-the-mill ground

for collaterally attacking a conviction, even if meritorious, is

hardly so extraordinary as to warrant coram nobis relief. Indeed,

it is doubtful that Enwonwu's primary claim--that his counsel was

ineffective      in   failing     to   advise    him   of   the    deportation


                                       -3-
consequences of his plea--constitutes error at all, see United

States v. Gonzales, 202 F.3d 20, 25 (1st Cir. 2000), much less

"error of the most fundamental character" necessary to warrant such

relief.3

           Affirmed.




     3
      Given this conclusion, we need not address the other two
prerequisites for coram nobis relief: justification for failure to
seek relief from his conviction earlier and demonstration of
continuing collateral consequences of the conviction. Sawyer, 239
F.3d at 38.

                               -4-